EXECUTION COPY
Exhibit 10.1
RESIGNATION AGREEMENT
          This Resignation Agreement (this “Agreement”), by and between ITT
Corporation, an Indiana corporation (the “Company”), and Steven R. Loranger (the
“Executive”), is dated as of October 14, 2011 (the “Execution Date”). Any
capitalized terms used but not defined herein shall have the meaning set forth
in the Employment Agreement between the Company and the Executive, dated as of
June 28, 2004 (as amended on December 18, 2008, the “Employment Agreement”).
          WHEREAS, the Executive has been employed by the Company as its
President, Chief Executive Officer and Chairman of the Board of Directors of the
Company (the “Board”); and
          WHEREAS, the Company and the Executive have agreed that it is in the
best interest of the Company and the Executive for the Executive to resign, and
they wish to set forth their mutual agreement as to the terms and conditions of
such resignation;
          NOW, THEREFORE, the Company and the Executive hereby agree as follows:
          1. Resignation. Effective upon the spin-off of Xylem Inc. (“Xylem”)
and Exelis Inc. (“Exelis”) from the Company (the “Resignation Date”), the
Executive hereby resigns from his employment with the Company, from his position
as a member and Chairman of the Board, and from all other positions the
Executive then holds as an officer of the Company or member of the Board or as
an officer or member of the board of directors of any subsidiary or affiliate of
the Company, including Xylem and Exelis (the Company and all of its subsidiaries
and affiliates, including Xylem and Exelis, are hereinafter referred to as the
“Affiliated Entities”) or as a fiduciary of any employee benefit plan of the
Affiliated Entities. If the Resignation Date does not occur, this Agreement
shall be null and void ab initio, and the Executive shall have no rights
hereunder. The Company and the Executive agree that such resignation shall
constitute a “separation from service” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). No Notice of Termination
shall be required pursuant to Section 11(h) of the Employment Agreement.
          2. Chairman Emeritus of Xylem. Effective as of immediately following
the Resignation Date, the Executive shall become a director and Chairman
Emeritus of Xylem and a director of Exelis.
          3. Severance Payments and Benefits. Pursuant to the terms and
conditions set forth in this Section 3, the Executive shall be entitled to
receive the following payments and benefits:
          (a) Accrued Base Salary. Consistent with the Employment Agreement, the
Executive shall, pursuant to subclause (A) of clause (i) of the third sentence
of Section 11(c) of the Employment Agreement, receive within five days following
the Resignation Date a lump-sum cash payment of any earned but unpaid Base
Salary through the Resignation Date.
          (b) Accrued Obligation Amount. Consistent with the Employment
Agreement, subject to the Executive’s signing, timely delivery to the Company
and nonrevocation of each of the release contemplated by Section 7 of this
Agreement in the form of

 



--------------------------------------------------------------------------------



 



this Agreement (the “Release”) and the Additional Release (as defined in
Section 7) and continuing compliance with the covenants set forth in Section 5
(subject to the terms of Section 11(g) of the Employment Agreement), within five
(5) days following the Resignation Date, the Executive shall, pursuant to
subclause (C) of clause (i) of the third sentence of Section 11(c) of the
Employment Agreement, be paid an amount equal to the product of (i) the
Executive’s Base Salary as of the Resignation Date (i.e., $1,200,000) and (ii) a
fraction, the numerator of which is the number of days from January 1, 2011
through the Resignation Date and the denominator of which is 365.
          (c) Cash Severance. Consistent with the Employment Agreement, on the
first business day following the six month anniversary of the Resignation Date
(the “First Payment Date”), subject to the Executive’s signing, timely delivery
to the Company and non-revocation of each of the Release and the Additional
Release and continuing compliance with the covenants set forth in Section 5, the
Executive shall, pursuant to subclause (A) of clause (ii) of the third sentence
of Section 11(c) of the Employment Agreement and the fourth sentence of Section
11(c) of the Employment Agreement, be paid an amount equal to $1,380,000 and, on
the first business day of each of the 18 months immediately following the First
Payment Date, the Executive shall receive a payment equal to $230,000 such that
at the end of the 24-month period following the Resignation Date (solely for
explanation and not in limitation or expansion of the obligation under this
Section 3(c)), the Executive shall have received $5,520,000 under this
Section 3(c).
          (d) Health and Welfare Benefits. Consistent with the Employment
Agreement, in addition, subject to the Executive’s signing, timely delivery to
the Company and non-revocation of each of the Release and the Additional Release
and continuing compliance with the covenants set forth in Section 5, the Company
shall, pursuant to the fifth sentence of Section 11(c) of the Employment
Agreement, continue to provide health and other welfare benefits to the
Executive and his spouse and dependents, if any, for the two-year period
immediately following the Resignation Date, as such benefits are provided from
time to time to actively employed senior executives of the Company; provided,
that the Company’s obligation to provide such health and other welfare benefits
shall cease at the time the Executive becomes eligible for such benefits from
another employer; provided, further, that the Executive shall be responsible for
the full payment of all premiums for all health and other welfare benefits for
the period between the Resignation Date and the First Payment Date with the
Company reimbursing the Executive for applicable employer portion of such
payments on the First Payment Date. Consistent with the Employment Agreement, to
the extent that the health and other welfare benefits provided for in this
Section 3(d) are not permissible after termination of employment under the terms
of the benefit plans of the Company then in effect (and cannot be provided
through the Company’s paying the applicable premium for the Executive under
COBRA), the Company shall, pursuant to the sixth sentence of Section 11(c) of
the Employment Agreement, purchase for the Executive from third party providers
health or welfare plan coverage on a non-group basis, for the required period,
substantially similar (including tax effects) to those health and other welfare
benefits that would otherwise be lost to the Executive and his spouse and
dependents as a result of the Executive’s termination.
          (e) Transaction Success Incentive. Subject to the Executive’s signing,
timely delivery to the Company and non-revocation of each of the Release and the
Additional Release

-2-



--------------------------------------------------------------------------------



 



and continuing compliance with the covenants set forth in Section 5, the
Executive shall be eligible to receive an amount with a target equal to $600,000
earned by the Executive in respect of the Executive’s “Transaction Success
Incentive” award, subject to achievement of the applicable performance goals as
determined by the Board in its sole discretion consistent with its determination
of such achievement for other executives, which shall be paid to the Executive
at the time that the Company pays bonuses granted in respect of fiscal year 2011
(i.e., by March 15, 2012).
          (f) Special Pension. Consistent with the Employment Agreement,
following the Resignation Date, the Executive shall receive his accrued special
pension benefit pursuant to the terms and conditions of Section 7 of the
Employment Agreement (it being understood that the Applicable Percentage is
46 percent). Pursuant to Section 7 of the Employment Agreement, the special
pension benefit shall be paid as an actuarially equivalent 100% joint and
survivor annuity for the benefit of the Executive and the Executive’s spouse. On
the First Payment Date, Executive (or, in the event of his death, his spouse)
shall be paid an amount equal to $450,580.44, and, on the first business day of
each month thereafter, the Executive (or, in the event of his death, his spouse)
shall receive a payment equal to $75,096.74. In the event of the death of the
Executive prior to the First Payment Date, the Executive’s Beneficiary shall
receive an immediate lump sum payment equal to the actuarial equivalent of the
benefit to which the Executive would have been entitled pursuant to Section 7 of
the Employment Agreement had Executive’s employment been terminated by the
Company without Cause immediately prior to Executive’s death.
          (g) Excess Pension Plan and Excess Savings Plan. Following the
Resignation Date, the Executive or, to the extent provided under the applicable
plan, his beneficiary or estate, shall receive distribution of the Executive’s
vested and accrued benefits as of the Resignation Date under the Company’s
Excess Pension Plan and Excess Savings Plan in accordance with their respective
terms. A copy of the Executive’s current accrued vested benefit and payment
schedule for both the Excess Pension Plan and the Excess Savings Plan are
attached hereto as Exhibit A.
          (h) Deferred Compensation Plan,401(k) Plan and Pension Plan. Following
the Resignation Date, the Executive or, to the extent provided under the
applicable plan, his beneficiary or estate, shall receive distribution of the
Executive’s vested account balance under the Company’s Deferred Compensation
Plan in accordance with the Executive’s previously filed elections and the terms
of the Deferred Compensation Plan. A copy of the Executive’s current accrued
vested benefit and payment schedule for the Deferred Compensation Plan is
attached hereto as Exhibit B. In addition, the Executive shall be entitled to
receive his vested benefits under the Company’s Salaried Investment and Savings
Plan and the Company’s Salaried Retirement Plan in accordance with the terms
thereof with the Executive’s current accrued vested benefit under such plans
attached hereto as Exhibit B.
          (i) Retiree Medical. Consistent with the Employment Agreement, subject
to the Executive’s signing, timely execution and non-revocation of each of the
Release and the Additional Release and continuing compliance with the covenants
set forth in Section 5, following the Resignation Date, the Executive shall,
pursuant to Section 11(f) of the Employment Agreement, be entitled to retiree
medical coverage in accordance with the terms of the Company’s retiree medical
arrangement in effect for persons joining the Company on the

-3-



--------------------------------------------------------------------------------



 



Effective Date, and Executive’s termination hereunder shall be considered a
retirement for purposes of such arrangement.
          (j) Six-month delay. Consistent with the Employment Agreement, any
restricted stock units or any benefits under any deferred compensation plan
provided to Executive pursuant to this Section 3 that must be delayed until the
First Payment Date shall be treated during such six-month period, and adjusted
for investment performance in the same manner, as outstanding restricted stock
units or deferred compensation, as the case may be.
          (k) Benefits and Reimbursement of Expenses. Consistent with the
Employment Agreement, (i) the Company shall, within thirty days following the
Executive’s presentation of an invoice to the Company, reimburse the Executive
for any (A) unreimbursed business expenses incurred by the Executive on or prior
to the Resignation Date pursuant to the Company’s reimbursement policies, and
(B) financial and tax planning services incurred by the Executive prior to the
Resignation Date in accordance with Section 8(c) of the Employment Agreement;
provided that such amount in the case of (B) shall in no event exceed the lesser
of $110,000 or the amount actually owed by the Executive to his financial and
tax planning advisors, and (ii) the Company shall, within thirty days following
Executive’s presentation of an invoice to the Company, reimburse to or pay
directly on behalf of the Executive, the amount payable by the Executive to an
attorney of the Executive’s choice that the Executive has retained to advise the
Executive with regard to the negotiation and execution of this Agreement;
provided that such amount in the case of (ii) shall in no event exceed the
lesser of $165,000 and the amount actually owed by the Executive to such
attorney based on such attorney’s customary hourly fee in effect as of the date
hereof.
          4. Equity and Performance Awards. Exhibit C hereto sets forth a
complete list of all stock options, restricted stock units, restricted shares
and total shareholder return awards held by the Executive and outstanding as of
the Execution Date. Such awards will be converted into awards denominated in
shares of each of the Company, Xylem, and Exelis based on the conversion formula
used for shareholders of the Company’s common stock (with appropriate
adjustments to the exercise prices of any stock options the Executive holds to
maintain the aggregate “spread” value and ratio of the per-share exercise price
to the underlying stock price on or about the Resignation Date). Consistent with
the Employment Agreement, as of the Resignation Date, subject to the Executive’s
continuing compliance with Section 5, any such awards that are unvested as of
the Resignation Date shall, pursuant to the eighth sentence of Section 11(c) of
the Employment Agreement, continue to vest or be forfeited, if applicable, in
the manner contemplated by the terms and conditions of the applicable award
agreements (as set forth in Exhibit C hereto).
          5. Restrictive Covenants. The Executive acknowledges and agrees that
the provisions of Section 13 of the Employment Agreement shall survive
termination of the Executive’s employment and that the Executive shall continue
to be subject to such covenants following the Resignation Date (it being
understood that, for purposes of Section 13 of the Employment Agreement, the
“Company” shall be construed to include the Company, Xylem and Exelis and their
respective subsidiaries and affiliates). Each of the Company, Xylem and Exelis
shall be an intended third party beneficiary to this provision and shall have
full and unfettered rights to enforce this provision.

-4-



--------------------------------------------------------------------------------



 



          6. Release. (a) In consideration of the payments and benefits set
forth in this Agreement, the Executive for himself, his heirs, administrators,
representatives, executors, successors and assigns (collectively, the
“Releasors”) does hereby irrevocably and unconditionally release, acquit and
forever discharge each of the Company, Xylem, Exelis and their respective
subsidiaries, shareholders, affiliates, divisions, trustees, officers,
directors, partners, agents, and former and current employees, including without
limitation all persons acting by, through, under or in concert with any of them
(collectively, the “Releasees”), from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages,
remedies, actions, causes of action, suits, rights, demands, costs, losses,
debts and expenses (including attorneys’ fees and costs) of any nature
whatsoever, known or unknown, whether in law or equity and whether arising under
federal, state or local law and in particular including any claim for
discrimination based upon race, color, ethnicity, sex, age (including the Age
Discrimination in Employment Act), national origin, religion, disability, or any
other unlawful criterion or circumstance, which the Executive and Releasors had,
now have, or may have in the future against each or any of the Releasees from
the beginning of the world until the Execution Date relating to the Executive’s
employment with the Company and its subsidiaries and affiliates other than
claims for compensation and benefits under this Agreement.
               (b) The Executive acknowledges that: (i) this entire Agreement is
written in a manner calculated to be understood by him; (ii) he has been advised
to consult with an attorney before executing this Agreement; (iii) he was given
a period of 21 days within which to consider this Agreement; and (iv) to the
extent he executes this Agreement before the expiration of the 21-day period, he
does so knowingly and voluntarily and only after consulting his attorney. The
Executive shall have the right to cancel and revoke this Agreement during a
period of seven days following the Execution Date, and this Agreement shall not
become effective, and, subject to the terms and conditions of Section 6(d), no
amounts or benefits the payment or provision of which is subject to the
Executive’s signing, timely delivery to the Company and non-revocation of the
Release pursuant to the terms of this Agreement shall be paid or provided
hereunder until the day after the expiration of such seven-day period (the
“Revocation Date”). The seven-day period of revocation shall commence upon the
Execution Date. In order to revoke this Agreement, the Executive shall deliver
to the Company, prior to the Revocation Date, a written notice of revocation.
Upon such revocation, this Agreement shall be null and void and of no further
force or effect.
               (c) In consideration of the benefits set forth in this Agreement,
the Company, for itself, Xylem, Exelis and their respective subsidiaries,
successors and assigns (collectively “Company Releasors”) do hereby irrevocably
and unconditionally release, acquit and forever discharge each of the Executive
and his representatives, successors and assigns (collectively, “Company
Releasees”) from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, remedies, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorneys’ fees and costs) of any nature whatsoever, known or
unknown, whether in law or equity and whether arising under federal, state or
local law, which the Company Releasors had, now have, or may have in the future
against each or any of the Company Releasees from the beginning of the world
until the Execution Date relating to the Executive’s employment with the Company
and its subsidiaries and affiliates other than other than claims as to which all
material facts are not actually known to

-5-



--------------------------------------------------------------------------------



 



any member of the Board (other than the Executive) on the Execution Date or for
claims under this Agreement.
               (d) As of the Resignation Date, the Executive and the Company
shall execute an additional release for charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages,
remedies, actions, causes of action, suits, rights, demands, costs, losses,
debts and expenses (including attorneys’ fees and costs) of any nature
whatsoever, known or unknown, whether in law or equity and whether arising under
federal, state or local law from the Execution Date through the Resignation Date
(the “Additional Release”). The Additional Release shall be in the form set
forth as Exhibit D hereto.
          7. Entire Agreement; Other Benefits. This Agreement sets forth the
entire agreement of the Company and the Executive with respect to the subject
matter hereof, and, as of immediately prior to the Resignation Date, supersedes
in its entirety the Employment Agreement and any severance plan, policy or
arrangement of any of the Affiliated Entities. Without limiting the generality
of the foregoing, the Executive expressly acknowledges and agrees that except as
specifically set forth in this Agreement, he is not entitled to receive any
severance pay, severance benefits, compensation or employee benefits of any kind
whatsoever from any of the Affiliated Entities. There are no restrictions,
agreements, promises, warranties, covenants or undertakings between the parties
with respect to the subject matter herein other than those expressly set forth
herein. Neither this Agreement nor the Exhibits hereto may be altered, modified,
or amended except by written instrument signed by the parties hereto. In the
event that the terms of any plan under which any award referenced in this
Agreement is granted would limit or restrict in any way any right provided under
this Agreement, the terms of this Agreement shall supersede the terms of such
plan. Notwithstanding the foregoing, Sections 11(g), 13, 14, 15, 16(b), 16(c),
16(d), 16(f), 16(g), 16(h), 16(l), 16(m) and 16(n) shall survive the termination
of the Employment Agreement and shall apply with respect to this Agreement.
          8. Notices. All notices and other communications hereunder shall be in
writing; shall be delivered by hand delivery to the other party or mailed by
registered or certified mail, return receipt requested, postage prepaid; shall
be deemed delivered upon actual receipt; and shall be addressed as follows:
If to the Executive:
At the most recent address for the Executive on the records of the Company.


With a copy to:
Mayer Brown LLP
71 South Wacker Drive
Chicago, IL 60606
Fax: (312) 701-7711

-6-



--------------------------------------------------------------------------------



 



Attn: Herbert W. Krueger
If to the Company:
ITT Corporation
1133 Westchester Avenue
White Plains, NY 10604
Fax: 914-696-2961
Attn: General Counsel
or to such other address as either party shall have furnished to the other in
writing in accordance herewith.
          9. Arbitration. Any controversy or claim arising out of or relating to
Section 13 of the Employment Agreement and Section 5 of this Agreement (or the
breach thereof) shall be settled by a state or federal court located in
Westchester County, New York. Any controversy or claim arising out of or related
to any other provision of this Agreement shall be settled by final, binding and
non-appealable arbitration in Westchester County, New York by three arbitrators.
Subject to the following provisions, the arbitration shall be conducted in
accordance with the Commercial Rules of the American Arbitration Association
(the “Association”) then in effect. One of the arbitrators shall be appointed by
the Company, one shall be appointed by Executive and the third shall be
appointed by the first two arbitrators. If the first two arbitrators cannot
agree on the third arbitrator within 30 days of the appointment of the second
arbitrator, then the third arbitrator shall be appointed by the Association and
shall be experienced in the resolution of disputes under termination agreements
for CEOs of major corporations. Any award entered by the arbitrators shall be
final, binding and nonappealable and judgment may be entered thereon by either
party in accordance with applicable law in any court of competent jurisdiction.
This arbitration provision shall be specifically enforceable. The arbitrators
shall have no authority to modify any provision of this Agreement or to award a
remedy for a dispute involving this Agreement other than a benefit specifically
provided under or by virtue of the Agreement. Each party shall be responsible
for its own expenses relating to the conduct of the arbitration or litigation
(including reasonable attorneys’ fees and expenses) and shall share the fees of
the American Arbitration Association and the arbitrators, if applicable,
equally.

-7-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the parties hereto has duly executed this
Agreement as of the date first set forth above.

                  /s/ Steven R. Loranger       Steven R. Loranger            ITT
Corporation
      By:   /s/ Linda Sanford         Linda Sanford        Chairman of the
Compensation & Personnel
Committee of the Board of Directors     

 



--------------------------------------------------------------------------------



 



EXHIBIT A
EXCESS PENSION PLAN
On the First Payment Date, Executive shall be paid an amount equal to
$109,847.70, and, on the first business day of each month thereafter, the
Executive shall receive a payment equal to $18,307.95.
EXCESS SAVINGS PLAN
As of August 30, 2011, Executive has an accrued total balance of $606,661.11.
The accrued total balance as of the First Payment Date shall be paid in a single
lump sum payment on the First Payment Date.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
DEFERRED COMPENSATION PLAN
As of August 30, 2011, Executive has an accrued total balance of $8,042,007.09,
consisting of $1,384,681.53 accrued in Executive’s Deferral 2005 Account Balance
(the “2005 Deferral Account”) and $6,657,325.56 otherwise accrued under the plan
(the “Remaining Account”). The accrued total balance in respect of the 2005
Deferral Account as of the First Payment Date shall be paid in five annual
installments with the first such installment to be made on the First Payment
Date and the subsequent four installments adjusted to reflect investment
performance made on the anniversaries of the Resignation Date. The accrued total
balance in respect of the Remaining Account as of the First Payment Date shall
be paid in ten annual installments with the first such installment to be made on
the First Payment Date and the subsequent nine installments adjusted to reflect
investment performance made on the anniversaries of the Resignation Date.
ITT SALARIED INVESTMENT AND SAVINGS PLAN
As of August 30, 2011, Executive has an accrued total balance of $265,258.26.
ITT SALARIED RETIREMENT PLAN
Assuming a Resignation Date of October 31, 2011, the Executive is entitled to a
single life annuity payment equal to $1,288.18 per month.

 



--------------------------------------------------------------------------------



 



EXHIBIT C

                                                          Number of Shares  
Number of Shares   Expiration of     Grant Date /           Vesting/Settlement  
That Vest in   Forfeited in   Exercise Period for     Exercise Price (if  
Number of Shares   Date in Connection   Connection with   Connection with  
Vested Options / Equity Award   applicable)   Subject to Award   with
Resignation   Resignation   Resignation   Tax Comments
Stock Options
  March 5, 2009 / $33.19     165,690     Vest on March 5, 2012     165,690      
0     3/5/2016
 
                                   
Stock Options
  March 5, 2010 / $53.49     132,265     Vest on March 5, 2013     132,265      
0     Seven-year anniversary of Resignation Date
 
                                   
Stock Options
  March 3, 2011 / $57.68     133,835     Vest upon earlier of March 3, 2014 or
two years after Resignation Date     115,247*       18,588*     Seven-year
anniversary of Resignation Date
 
                                   
Stock Options
  June 28, 2004 / $41.52     250,000     Fully vested as of date hereof pursuant
to award agreement     0       0     10/31/2012
 
                                   
Stock Options
  March 8, 2005/ $45.47     199,120     Fully vested as of date hereof pursuant
to award agreement     0       0     3/8/2012
 
                                   
Stock Options
  March 6, 2006/ $52.68     83,612     Fully vested as of date hereof pursuant
to award agreement     0       0     3/6/2013
 
                                   
Stock Options
  March 7, 2007/ $57.99     89,235     Fully vested as of date hereof pursuant
to award agreement     0       0     3/7/2014
 
                                   
Stock Options
  March 10, 2008/ $53.09     100,000     Fully vested as of date hereof pursuant
to award agreement     0       0     3/10/2015
 
                                   
Restricted Stock
  March 5, 2009     52,243     Vest on March 5, 2012     52,243       0    
Shares to be withheld on Resignation Date to satisfy withholding obligation

 



--------------------------------------------------------------------------------



 



                                                          Number of Shares  
Number of Shares   Expiration of     Grant Date /           Vesting/Settlement  
That Vest in   Forfeited in   Exercise Period for     Exercise Price (if  
Number of Shares   Date in Connection   Connection with   Connection with  
Vested Options / Equity Award   applicable)   Subject to Award   with
Resignation   Resignation   Resignation   Tax Comments
Restricted Stock
  March 5, 2010     41,267     Vest on March 5, 2013     41,267       0    
Shares to be withheld on Resignation Date to satisfy withholding obligation
 
                                   
Restricted Stock
Units
  March 3, 2011     36,442     Immediately upon Resignation Date; Distribution
of shares on First Payment Date.     31,381*       5,061*      
 
                                   
Restricted Stock
Units
  June 28,
2004     134,567**     Fully vested as of date hereof pursuant to award
agreement. Distribution of shares on First Payment Date.                    

 

*    Numbers calculated assuming Resignation Date and effective date of spin-off
occur on October 31, 2011. If actual date is later than October 31, 2011,
calculation of numbers listed above will need to be recalculated to include any
additional amounts for which Executive is entitled to vesting based on
additional service.   **   Number of RSUs expected to further increase on
October 3, 2011 based on dividends paid on such date and prior to First Payment
Date.

                  TSR Award     Target Value     Treatment in Connection with
Resignation 2009-2011 Award   $ 1,980,000     (A) amount equal to $1,870,000
multiplied by the applicable percentage for the TSR determined based on actual
performance for the performance period up to the Resignation Date; plus        
       
 
               
(B) amount equal to $110,000.
               
 
                Such total amount of (A) and (B) in respect of award shall be
settled in cash as soon as practicable after the Resignation Date (in no event
later than March 15, 2012).*                
 
2010-2012 Award   $ 1,980,000     (A) amount equal to $1,210,000 multiplied by
the applicable percentage for the TSR determined based on actual performance for
the performance period up to the Resignation Date; plus                
 
               
(B) amount equal to $770,000.
               
 
                Such total amount of (A) and (B) in respect of award shall be
settled in cash as soon as practicable after December 31, 2012 (in no event
later than March 15, 2013).*

 



--------------------------------------------------------------------------------



 



                  TSR Award     Target Value     Treatment in Connection with
Resignation 2011-2013 Award   $ 2,133,300     (A) amount equal to $592,583.33
multiplied by the applicable percentage for the TSR determined based on actual
performance for the performance period up to the Resignation Date; plus        
       
 
               
(B) amount equal to $1,540,716,67.
               
 
                Such total amount of (A) and (B) in respect of award shall be
settled in cash as soon as practicable after December 31, 2013 (in no event
later than March 15, 2014). *

 

*   Numbers calculated assuming Resignation Date and effective date of spin-off
occur on October 31, 2011. If actual date is later than October 31, 2011,
calculation of numbers listed above will need to be recalculated to adjust
amounts to which Executive is entitled.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Additional Release
Any capitalized terms used but not defined herein this Additional Release (as
defined in the Resignation Agreement between ITT Corporation, an Indiana
corporation (the “Company”), and Steven R. Loranger (the “Executive”), dated as
of October 14, 2011 (the “Agreement”)) shall have the meaning set forth in the
Agreement.

1.   In consideration of the payments and benefits set forth in the Agreement,
the Executive for himself, his heirs, administrators, representatives,
executors, successors and assigns (collectively, the “Releasors”) does hereby
irrevocably and unconditionally release, acquit and forever discharge each of
the Company, Xylem, Exelis and their respective subsidiaries, shareholders,
affiliates, divisions, trustees, officers, directors, partners, agents, and
former and current employees, including without limitation all persons acting
by, through, under or in concert with any of them (collectively, the
“Releasees”), from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, remedies, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorneys’ fees and costs) of any nature whatsoever, known or
unknown, whether in law or equity and whether arising under federal, state or
local law and in particular including any claim for discrimination based upon
race, color, ethnicity, sex, age (including the Age Discrimination in Employment
Act), national origin, religion, disability, or any other unlawful criterion or
circumstance, which the Executive and Releasors had, now have, or may have in
the future against each or any of the Releasees from the Execution Date until
the Resignation Date relating to the Executive’s employment with the Company and
its subsidiaries and affiliates other than claims for compensation and benefits
under the Agreement.

2.   The Executive acknowledges that: (i) this Additional Release is written in
a manner calculated to be understood by him; (ii) he has been advised to consult
with an attorney before executing this Additional Release; (iii) he was given a
period of 21 days within which to consider this Additional Release; and (iv) to
the extent he executes this Additional Release before the expiration of the
21-day period, he does so knowingly and voluntarily and only after consulting
his attorney. The Executive shall have the right to cancel and revoke this
Additional Release during a period of seven days following the Resignation Date,
and this Additional Release shall not become effective, and no amounts or
benefits the payment or provision of which is subject to the Executive’s
signing, timely delivery to the Company and non-revocation of this Additional
Release pursuant to the terms of the Agreement shall be paid or provided under
the Agreement until the day after the expiration of such seven-day period (the
“Additional Release Revocation Date”). The seven-day period of revocation shall
commence upon the Resignation Date. In order to revoke this Additional Release,
the Executive shall deliver to the Company, prior to the Additional Release
Revocation Date, a written notice of revocation. Upon such revocation, this
Additional Release shall be null and void and of no further force or effect.

3.   In consideration of the benefits set forth in the Agreement, the Company,
for itself, Xylem, Exelis and their respective subsidiaries, successors and
assigns (collectively “Company

 



--------------------------------------------------------------------------------



 



    Releasors”) do hereby irrevocably and unconditionally release, acquit and
forever discharge each of the Executive and his representatives, successors and
assigns (collectively, “Company Releasees”) from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, remedies, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorneys’ fees and costs)
of any nature whatsoever, known or unknown, whether in law or equity and whether
arising under federal, state or local law, which the Company Releasors had, now
have, or may have in the future against each or any of the Company Releasees
from the Execution Date until the Resignation Date relating to the Executive’s
employment with the Company and its subsidiaries and affiliates other than other
than claims as to which all material facts are not actually known to any member
of the Board (other than the Executive) on the Resignation Date or for claims
under the Agreement.

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Additional
Release as of October ___, 2011.

                        Steven R. Loranger              ITT Corporation
      By:           Linda Sanford        Chairman of the Compensation &
Personnel
Committee of the Board of Directors     

 